The Court.
—Writ of certiorari to review orders of
respondent appointing an attorney to vote for an absent creditor at the election of an assignee in an insolvent proceeding, and appointing as assignee the person chosen at such election.
If the petitioners were aggrieved at all by the action of the respondents, it was by the order confirming the election, and appointing the person selected assignee. But the court had jurisdiction of the proceeding; and the orders complained of, even if erroneous, cannot be reviewed on this writ. The prayer of the petitioner is denied and the writ dismissed.